Citation Nr: 0806979	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-31 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic low back strain with spondylosis.

2.  Entitlement to service connection for an upper back 
disability (i.e., one affecting the cervical spine and/or  
thoracic spine).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from February 1970 to February 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  In an 
October 2004 rating decision, the RO increased the rating for 
the veteran's service-connected chronic low back strain with 
spondylosis to 10 percent.  The veteran filed a notice of 
disagreement (NOD), requesting an even higher rating, in 
October 2004.  The RO issued a statement of the case (SOC) 
continuing the 10 percent rating in September 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2005.

In addition, in a September 2005 rating decision, , the RO 
denied service connection for an upper back condition.  The 
veteran filed a notice of disagreement (NOD) in October 2005, 
and the RO issued a statement of the case (SOC) in January 
2006, in which it recharacterized the claim as for service 
connection for an upper back disability (i.e., the cervical 
spine and/or  thoracic spine).  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2006.

In April 2005, the veteran testified during a hearing before 
RO personnel as to the claim for a rating higher than 10 
percent for chronic low back strain with spondylosis.  In 
November 2005, he testified during a hearing before RO 
personnel as to the claim for service connection for an upper 
back disability (i.e., the cervical spine and/or thoracic 
spine).  Transcripts of  both hearings are of record..

In January 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  As 
indicated below during the hearing,  the veteran expressed 
his desire to withdraw from  appeal the claim for a rating in 
excess of 10 percent for chronic low back strain with 
spondylosis.

The Board's dismissal of the claim for a rating in excess of 
10 percent for chronic low back strain with spondylosis is 
set forth below.  The claim for service connection for an 
upper back disability (i.e., one affecting the cervical spine 
and/or  thoracic spine) is addressed in the remand following 
the order; this matter is being remanded to RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDING OF FACT

On January 16, 2008, prior to the promulgation of a decision 
in the appeal, the veteran and his representative requested 
withdrawal of the appeal with regard to the claim for a 
rating in excess of 10 percent for chronic low back strain 
with spondylosis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to his claim for a rating in excess of 
10 percent for chronic low back strain with spondylosis, are 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record during a 
hearing, and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2007).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2007).  

During the January 16, 2008 Board hearing (p. 2), the veteran 
and his representative requested withdrawal of the appeal as 
to the claim for a rating in excess of 10 percent for chronic 
low back strain with spondylosis; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim for chronic low back strain with spondylosis and it 
must be dismissed.

ORDER

The appeal as to the claim for a rating in excess of 10 
percent for chronic low back strain with spondylosis is 
dismissed.


REMAND

The Board finds that further RO action on the claim for 
service connection for an upper back disability (i.e., the 
cervical spine and /or thoracic spine) is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In the present case, the veteran has been diagnosed with 
cervical spine disabilities.  A January 2003 MRI report 
indicated C5-6 and 6-7 disc bulges and/or herniations with 
mild spinal stenosis and neural foraminal narrowing, an April 
2003 VA outpatient treatment (VAOPT) note indicates cervical 
spine herniations, and an August 2003 VAOPT note indicates 
cervical radiculopathy.  An October 1972 service medical 
record reflects that the veteran was treated for multiple 
contusions of the back after being attacked by two 
individuals who kicked and kneed him in the back and head 
several times.  As noted by the veteran's representative 
during the January 2008 Board hearing, the veteran has been 
granted service connection for chronic low back strain based 
on this same in-service incident, but there is no indication 
in the relevant service medical records that the injury 
sustained was specific to the lower back (p. 24).  Moreover, 
in an April 2005 letter, a VA physician noted that the 
veteran had been diagnosed with cervical spine disabilities 
and that the veteran had consistently reported that he had 
mid thoracic and cervical pain since the in-service injury.  
November and December 2002 VAOPT notes also reflect the 
veteran's history of upper back pain and the in-service 
injury.  As the evidence thus "indicates" that there "may" 
be a nexus between a current cervical or thoracic spine 
disability and an in-service event, a VA examination to 
obtain a medical nexus opinions is warranted.  See McLendon, 
20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for an 
upper back disability (i.e., one affecting the cervical spine 
and/or thoracic spine).  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for service connection for an upper back 
disability (i.e., one affecting the cervical spine and/or  
thoracic spine).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for service 
connection for service connection for an 
upper back disability (i.e., one 
involving the cervical spine and/or  
thoracic spine).

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current upper back disability(ies) 
affecting the  cervical spine and/.or 
thoracic spine.  With respect to each 
diagnosed disability, the physician 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such disability is medically related to 
the veteran's active military service, to 
particularly include the in-service 
incident during which his back was 
injured.  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for an upper back disability 
(i.e., one involving the cervical spine 
and/or  thoracic spine) in light of all 
pertinent evidnce and legal authority..

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


